U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 11, 2010 SWORDFISH FINANCIAL, INC. (Exact Name of Registrant as Specified in Charter) Minnesota 0-7475 41-0831186 (State of organization) (Commission File Number) (IRS Employer Identification No.) 142 Wembley Way Rockwall, Texas, 75032 (Address of principal executive offices including zip code) 972-310-1830 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Swordfish Financial, Inc. has been assigned an account for recovery located in Credit Suisse.Swordfish Financial, Inc. has recently received attached documents confirming the account in Credit Suisse.Swordfish Financial, Inc. is making the public aware of these new documents.Also attached is the executed and notarized Deed of Assignment to Swordfish Financial, Inc. ITEM 9.01 Financial Statements and Exhibits. (c) Exhibits 10.1Swordfish Financial, Inc. Announces the Execution of “Deed of Assignment” for Funds in the Amount of $265,000,000.00 USD 10.2Deed of Assignment 10.3Certificate of Obligation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWORDFISH FINANICAL,INC. Date: October 11, 2010 By: /s/ Michael D. Alexander Michael D. Alexander, Chief Executive Officer
